Per Curiam.
Upon the issue of fact presented by the evidence, the Special Term was justified in the valuation of the land at $470,000. In our opinion, however, the Special Term failed to give sufficient weight to the record of earnings of the property throughout a period of about ten years. Giving due weight to all the elements properly to be considered, we think the fair value of the building for the year commencing July 1, 1940, was $2,000,000 and that the total value of the land and building was, therefore, $2,470,000. This valuation also more nearly accords with the assessment of the property at $2,250,000 in 1933 and $2,200,000 in 1934.
The order- should be modified accordingly, and as so modified, affirmed, with twenty dollars costs and disbursements to the appellant.
Present — Martin, P. J., Glennon, Untermyer, Cohn and Callahan, JJ.
Order unanimously modified as indicated in opinion, and, as so modified, affirmed, with twenty dollars costs and disbursements to appellant. Settle order on notice.